Citation Nr: 1102266	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to herbicide exposure.

3.  Entitlement to an initial compensable evaluation for scars of 
the right hand.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to 
November 1970, and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and June 2008 rating decisions by the 
Jackson, Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In characterizing the issues on appeal, the Board has considered 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the 
Court held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  In light of this holding, and the fact 
that the Veteran has been diagnosed with depression, the issues 
on the title page have been recharacterized, as listed above.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for scars of 
the right hand and pseudofolliculitis barbae, the Board has 
characterized these matters in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The issues of entitlement to service connection for 
gastroesophageal reflux disease and orthopedic and 
neurologic disabilities of the right hand have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder and low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the August 7, 2007 effective date of the grant of 
service connection, the Veteran's scars of the right hand have 
been manifested on objective examination by nonpainful, stable 
scars which do not limit the motion of the affected body part, 
and cover an area less than 6 square inches.

2.  Since the August 7, 2007 effective date of the grant of 
service connection, the Veteran's pseudofolliculitis barbae has 
been manifested on objective examination by effecting an area 
comprising less than 1 percent of the Veteran's skin and have not 
required treatment with corticosteroids or light therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scars of 
the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2010).

2.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7817 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claims are deemed to have arisen from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
the appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
these particular claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his 
claim in August 2007, only the pre-October 2008 version of the 
scheduler criteria is applicable.  The Veteran here did not 
specifically request consideration under the new provisions.

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805. Under DC 7801, which governs scars, other 
than the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 
7801.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2).

Under DC 7802, which governs scars other than the head, face, or 
neck, that are superficial and do not cause limited motion, a 10 
percent evaluation is assignable for area or areas of 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, 
DC 7802.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 of this part.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for scars 
that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, DC 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part.  38 C.F.R. § 4.118, DC 
7804.

The Board notes that the Veteran's pseudofolliculitis barbae 
could be evaluated under either DC 7806 (for dermatitis or 
eczema) or DC 7817 (for exfoliative dermatitis).

Under DC 7806, a noncompensable evaluation is assignable when 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy has 
been required during the past 12-month period.  A 10 percent 
evaluation is assignable when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation is assignable when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is assignable when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806.  

Under Diagnostic 7817, exfoliative dermatitis (erythroderma) 
involving any extent of the skin and no more than topical therapy 
required during the past 12-month period warrants a zero percent 
disability rating.  Any extent of involvement of the skin and 
systemic therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or 
electron beam therapy required for a total duration of less than 
6 weeks during the past 12-month period warrants a 10 percent 
disability rating.  A 30 percent evaluation is assigned for 
exfoliative dermatitis with any extent of involvement of the skin 
and requiring systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  For a 60 percent evaluation, generalized involvement of 
the skin, without systemic manifestations, must be present and 
constant or near-constant systemic therapy during the past 12-
month period required.  For a 100 percent evaluation, generalized 
involvement of the skin and systemic manifestations (such as 
fever, weight loss, and hypoproteinemia) must be present, plus 
constant or near- constant systemic therapy required during the 
past 12-month period required.  38 C.F.R. § 4.118, Diagnostic 
Code 7817.

In this case, VA outpatient records from the August 2007 
effective date of service connection through September 2009 are 
negative for treatment for any skin disorder.

On VA examination in March 2008, the examiner recorded that the 
Veteran denied receiving additional treatment for his scars, 
denied experiencing problems associated with his scars, denied 
any restriction in his work performance from his scars, denied 
being incapacitated by his scars, and stated that his scars did 
not restrict him from performing his chores at home.  

Concerning his "shaver's bumps," the examiner noted the 
Veteran's denials of receiving treatment for the disorder.  It 
was noted that the Veteran had flare-ups on his neck every two to 
three months.  These flare-ups would last for two to three days 
and were limited to his neck.  It was noted that the Veteran 
denied any progression of this condition since leaving the 
military, but the condition was constant.  Additionally, during 
the examination, the Veteran reported having a dry, itchy rash on 
his back.  He indicated that he did not receive treatment for the 
rash.

The examiner further indicated that the Veteran denied any weight 
loss, fever, or any other systemic condition from his skin 
conditions.  The report reflects that the Veteran denied 
undergoing any light treatment.  The Veteran was not seeing a 
physician for treatment, and he denied any functional impairment 
from his skin condition in his job as a heavy equipment operator.  
It was further noted that the Veteran denied any functional 
impairment in performing his chores at home.

On objective examination, the examiner observed that the 
Veteran's face was clean shaven with a mustache and goatee.  The 
skin of the face was noted to be smooth and without scarring or 
disfigurement from previous active lesions.  No inflammation, 
hyper or hypo pigmentation was found on the face.  The texture 
was deemed normal with that of the surrounding skin.  

The anterior neck was slightly hyperpigmented with multiple small 
elevated papules.  There was no scarring or disfigurement from 
previous active lesions.  The texture was normal with that of the 
surrounding skin.  The examiner said that there was 1% of the 
exposed area affected and less than 1% of the entire body 
affected.

The examiner observed a 1-inch scar on the dorsum right hand.  
The scar was hyperpigmented, well healed, smooth, flat, and 
stable.  The texture of the scar was normal with that of the 
surrounding skin.  There was no adherence to underlying tissue.  
There was no pain of the scars on examination.  The examiner said 
that the scars did not present any limitation of motion.  There 
was no muscle loss.  There was also a superficial scar on the 
dorsum right index finger.  It measured less than 1/4 cm.  This 
scar was hyperpigmented, well-healed, smooth, flat, and stable.  
The texture was normal with that of the surrounding skin.  There 
was no adherence to underlying tissue.  There was no pain on 
examination, and the scar did not present any limitation of 
motion.

During the Veteran's March 2010 Board hearing, the Veteran said 
that his right hand was painful and tender.  He remarked that his 
skin pulled, and that prevented him from being able to squeeze 
his hand completely.  He said that he did not have the strength 
that he previously did in his right hand due to his scar.  
Concerning the pseudofolliculitis barbae, the Veteran said that 
he had to shave with powder.  He said that he had to sleep on his 
side because he did not want to wake his wife trying to scratch 
his back.  He said that he itched 24 hours a day.  He used 
alcohol to prevent itching.  He recalled being prescribed cream 
for his skin.

Concerning the Veteran's scars, a compensable evaluation under DC 
7801 or 7802 is not warranted as the Veteran's right hand scars 
do not exceed 6 sq. inches.  A compensable evaluation is also not 
warranted under DC 7803 or DC 7804 as according to the March 2008 
VA examiner, the right hand scars are neither superficial, 
unstable, nor painful.  Finally, with respect to DC 7805, the 
Board notes that the VA examiner observed in March 2008 that the 
Veteran's right hand scars did not result in any limitation of 
motion.

Concerning the Veteran's pseudofolliculitis barbae, a compensable 
evaluation under DC 7806 is not warranted because the affected 
area of the Veteran's skin is not at least 5 percent of his 
entire body, and he has not been shown to require corticosteroids 
or other immunosuppressive drugs.  A compensable evaluation is 
likewise not warranted under DC 7817, as the Veteran has not 
required systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy.

The Board notes that other remaining diagnostic codes for skin 
disabilities that provide a compensable rating are not more 
appropriate because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807 
(American leishmaniasis), 7808 (Old World leishmaniasis), 7809 
(discoid lupus erythematosus or subacute cutaneous lupus 
erythematosus), 7811 (tuberculosis luposa), 7813 
(dermatophytosis), 7815 (bullous disorders), 7816 (psoriasis), 
7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 
7820 (infections of the skin not listed elsewhere, including 
bacterial, fungal, viral, treponemal and parasitic diseases), 
7821 (cutaneous manifestations of collagen-vascular diseases not 
listed elsewhere), 7822 (papulosquamous disorders not listed 
elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 
7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 
(multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 
7829 (chloracne), 7830 (scarring alopecia), 7832 (hyperhidrosis), 
and 7833 (malignant melanoma).

The Board has carefully considered the Veteran's assertions 
during his March 2010 Board hearing concerning his skin problems.  
However, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes  v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  While acknowledging the lay 
statements of record, the Board finds the report of the 
March 2008 VA examiner to be more persuasive than the Veteran's 
assertions in these matters.  Indeed, the VA examination report 
was created by trained medical personnel in the course of his 
duties.  Also, the Board observes that the VA treatment records 
contain no report of the Veteran's skin disorders causing pain, 
being deep, being unstable, limiting the Veteran's motion, or 
requiring specific corticosteroid or light treatment.  In fact, 
at the May 2008 examination, the Veteran expressly denied that 
the skin symptomatology caused pain or had any significant effect 
on his occupational functioning or activities of daily living.  
This evidence tends to suggest that the Veteran's skin disorders 
do not, in fact, limit his motion, cause pain, are unstable, or 
are deep.  Further, the contradictions between what the Veteran 
reported to the VA examiner in March 2008 and what he reported at 
his March 2010 make his testimony not credible.

Consideration has also been given regarding whether the schedular 
evaluation are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations are not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disabilities at issue, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  As such, referral for extraschedular 
consideration is not in order here.


ORDER

An initial compensable evaluation for scars of the right hand is 
denied.

An initial compensable evaluation for pseudofolliculitis barbae 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Acquired Psychiatric Disorder

In Clemons, the Court held that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that because a 
lay claimant is only competent to report symptoms and not 
diagnoses, VA must consider the claim for disabilities reasonably 
raised by the description of the claimant's symptoms.  Clemons, 
23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception 
of the claim reflects findings of depression and the Veteran's 
continuing report of psychiatric problems.

The Veteran has claimed entitlement to service connection for 
PTSD.  Concerning his claimed stressors, the Veteran has asserted 
that he was exposed to grenade fire while he was on active duty 
in Vietnam.  He related that he was shot at by a sniper.  He also 
said that he had to place people in body bags.  He stated that he 
served as a truck driver while in Vietnam.  Essentially, the 
Veteran has asserted that he is a combat Veteran.

The Board notes that if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2010).

In this case, additional development is required to determine if 
the Veteran, indeed, is a combat Veteran.  Although his DD form 
214 indicates that his military occupational specialty was cook, 
it also shows that he received the parachute badge, thus 
indicating that the Veteran performed other functions while on 
active duty.  On remand, the RO should obtain the Veteran's 
service personnel records to determine if the Veteran was exposed 
to combat while on active duty.

Additionally, the Board recognizes that the evidentiary standard 
outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service 
stressors in claims for PTSD was recently relaxed, adding to the 
types of claims VA will accept through credible lay testimony 
alone.  The new regulations provide that if a stressor claimed by 
a veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Accordingly, the Veteran should be afforded a VA examination with 
medical opinion by a psychiatrist in order to determine whether 
he has PTSD or any other psychiatric disorder as a result of in-
service experiences.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back Disorder

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran's DD form 214 reflects that he earned 
the parachute badge while on active duty.  Current VA treatment 
records show that the Veteran has a mild scoliosis and osteophyte 
formation in his lower back.  As such, the Veteran should be 
afforded a VA examination to determine if there is a medical 
nexus between any currently diagnosed low back disorder and his 
active duty.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should perform all necessary 
development (including, but not limited to, 
obtaining the Veteran's service personnel 
records) to determine if the Veteran is a 
combat Veteran.  

2.  After completion of the above, the RO/AMC 
should schedule the Veteran for a VA 
psychiatric examination by a psychiatrist to 
determine whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran developed PTSD or any other 
psychiatric disorder as a result of active 
duty.  Further, the examiner should determine 
whether the stressor claimed by the Veteran 
is related to his fear of hostile military or 
terrorist activity, and if so, the examiner 
should provide an opinion as to whether the 
claimed stressor is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.

The claims file must be provided to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, 
including psychological testing, and the 
results should be reported in detail.  A 
rationale for all opinions expressed should 
be provided.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the nature 
and etiology of any diagnosed low back 
disorder.  The claims file including a copy 
of this remand must be made available to, and 
be reviewed by, the examiner.

After examining the Veteran and reviewing the 
claims file, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any currently 
diagnosed low back disorder, including mild 
scoliosis and osteophyte formation, are 
etiologically related to an incident of the 
Veteran's service.  

The examiner should provide a full rationale 
with respect to any stated medical opinions.  
The examiner is also advised that the Veteran 
is competent to report injuries and symptoms 
in service, and that the Veteran's reports 
must be considered.  

4.  After completing the requested actions 
and any additional notification and 
development deemed warranted, the RO/AMC 
should readjudicate the Veteran's claims for 
service connection, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an appropriate 
period of time within which to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


